DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/16/21 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15, 18 recite "the plurality of databases" in lines 13, 2. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “at least one database” prior to this portion of the limitation. Therefore, it is not clear if the “plurality of databases” is the same or different databases as the “at least one database”. Claims 16-17, 19-20 are also rejected for the same reason due to their dependency on claim 15;

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method comprising: determining, by a computing device, database metadata for a plurality of databases; generating a database metadata table comprising the database metadata for each database of the plurality of databases; determining, based on one or more database metadata rules, a portion of the database metadata table associated with personal information (PI); determining, based on a jurisdictional requirement and the portion of the database metadata table associated with PI, that a database of the plurality of databases comprises data responsive to a request; and sending a notification indicative of the data responsive to the request.
The limitations of determining, …, database metadata for a plurality of databases; generating a database metadata table comprising the database metadata for each database of the plurality of databases; determining, based on one or more database metadata rules, a portion of the database metadata table associated with personal information (PI); determining, based on a jurisdictional requirement and the portion of the database metadata table associated with PI, that a database of the plurality of databases comprises data responsive to a request, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of – by a computing device; and sending a notification indicative of the data responsive to the request. The computing device is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of receiving data and generating tables). The limitation, and sending a notification indicative of the data responsive to the request is directed to insignificant extra-solution activity. This claim does not include any other additional elements. Accordingly, this additional 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element only recites generic computing components. The limitation, and sending a notification indicative of the data responsive to the request is insignificant extra-solution activity and is a mere data gathering step. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements are not sufficient to overcome the essentially mental nature of this claim. Accordingly, claim 1 is not patent eligible.
Independent claim 8 recites a method comprising: receiving, by a computing device via a plurality of collectors, database metadata associated with a plurality of databases, wherein each collector of the plurality of collectors retrieves database metadata from at least one database of the plurality of databases; generating, based on aggregated database metadata, a database metadata table, wherein the aggregated database metadata comprises the database metadata associated with the plurality of databases; determining, based on one or more database metadata rules, a portion of the database 
The limitations of generating, based on aggregated database metadata, a database metadata table, wherein the aggregated database metadata comprises the database metadata associated with the plurality of databases; determining, based on one or more database metadata rules, a portion of the database metadata table associated with personal information (PI); determining, based on a jurisdictional requirement and the portion of the database metadata table associated with PI, that a database of the plurality of databases comprises data responsive to a request, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the “generating”, “determining”, and “determining” steps encompass the user, observing displayed data/metadata of databases and mentally determining database metadata for the plurality of databases, mentally determining and writing down, using a pen an piece of paper, the observed and determined metadata within a table structure, and mentally judging if data within the table contains personal information and to what jurisdiction each of the data corresponds to and whether it is responsive to a query. If a claim limitation, under 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving, by a computing device via a plurality of collectors, database metadata associated with a plurality of databases, wherein each collector of the plurality of collectors retrieves database metadata from at least one database of the plurality of databases; and sending a notification indicative of the data responsive to the request. The computing device, collectors, at least one database of the plurality of databases and plurality of databases are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of receiving data and generating tables). The additional elements of receiving, by a computing device via a plurality of collectors, database metadata associated with a plurality of databases, wherein each collector of the plurality of collectors retrieves database metadata from at least one database of the plurality of databases; and sending a notification indicative of the data responsive to the request represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 15 recites a method comprising: receiving, by a computing device in communication with at least one database, database metadata for the at least one database; generating, based on the database metadata, a database metadata table comprising one or more of a plurality of column names, a plurality of column attribute datatypes, or a plurality of column 
The limitations of generating, based on the database metadata, a database metadata table comprising one or more of a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions associated with the at least one database; determining, based on one or more character patterns, at least one column name of the plurality of column names, at least one column attribute datatype of the plurality of column attribute datatypes, or at least one column description of the plurality of column descriptions associated with personal information (PI), determining, based on a jurisdictional requirement and the portion of the database metadata table associated with PI, that a database of the plurality of databases comprises data responsive to a request, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving, by a computing device in communication with at least one database, database metadata for the at least one database; and sending a notification indicative of the data responsive to the request. The computing device, at least one database of the plurality of databases and plurality of databases are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of receiving data and generating tables). The additional elements of receiving, by a computing device via a plurality of collectors, database metadata associated with a plurality of databases, wherein each collector of the plurality of collectors retrieves database metadata from at least one database of the plurality 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving, by a computing device in communication with at least one database, database metadata for the at least one database; and sending a notification indicative of the data responsive to the request, which are mere data gathering steps, represent well-understood, routine, conventional activities previously known to the industry and are specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). This additional element is not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional receiving of data and generating of tables. Accordingly, claim 15 is not patent eligible.
Claims 2-7, 9-14, 16-20 depend on claims 1, 8, 15 and include all the limitations of claims 1, 8, 15. Therefore, claims 2-7, 9-14, 16-19 recite the same 
Claims 2-3, 6-7, 9-10, 14, 16-17 similarly recite additional limitations pertaining to the database metadata table and the determining of personal information based on patterns within them. These additional elements represent further mental process steps of mentally determining information from specific information in a database metadata table. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 2-3, 6-7, 9-10, 13-14, 16-17 further recite the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements further represent the mental process step of mentally determining information from specific information in a database metadata table. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical 
Claims 4, 13, 18 similarly recite the additional limitations pertaining to determining that a database comprises data responsive to a request by determining a jurisdictional requirement based on the jurisdiction associated with a requesting party indicated by the request. Therefore, this additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. That is, a person could mentally judge a likely jurisdictional requirement of a request, such as based on where the request came from (granted that this information was already available) and the data that is attempting to retrieve. Accordingly, claims 4, 13, 18 recite an abstract idea and are ineligible.
The limitations pertaining to determining that a database comprises data responsive to a request by determining a jurisdictional requirement based on the jurisdiction associated with a requesting party indicated by the request, as drafted, recite a process that, under their broadest reasonable interpretation, merely covers a mental process because they can be accomplished within the human mind, and therefore, falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 4, 13, 18 further recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, these additional elements does not integrate the abstract idea into a practical 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, there are no additional elements that are not sufficient to overcome the essentially mental nature of these claims.
Claims 5, 12, 19-20 similarly recite additional limitations pertaining to connecting to databases and receiving/storing information from them. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 
Claim 11 recites additional limitations pertaining to databases and collectors. These additional limitations merely describe generic computing components for practicing the claimed invention. That is, these limitations are recited at a high-level of generality (i.e., as a generic computer components/devices performing generic computer functions of receiving data and generating tables).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. That is, the implementation of an abstract idea using generic computers components would not integrate it into a practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (US 2017/0264619) in view of Upadhyay (US 2020/0117824).	
Regarding claim 1, Narayanaswamy discloses:
A method comprising: determining, by a computing device, database metadata for a plurality of databases at least by ([0136] “Independent Data Store: As used herein, a hosted service or a cloud service or a cloud application or a cloud storage provider or a cloud storage application or a cloud computing service (CCS) is referred to as an “independent data store”, and vice-versa.” [0163] “inspective analyzer 194 includes a data aggregator (omitted to improve clarity). Data aggregator includes listener capable of listening to streams and data flows originating at the cloud services 140 by connecting with their respective APIs via the public Internet. In some implementations, listener includes heterogeneous instances responsible for the intake of content and content metadata from different cloud services 140”) and the database metadata associated for a plurality of databases is the content metadata from different cloud services;
determining a database metadata table comprising the database metadata for each database of the plurality of databases at least by ([0163] “inspective analyzer 194 includes a data aggregator (omitted to improve clarity). Data aggregator includes listener capable of listening to streams and data flows originating at the cloud services 140 by connecting with their respective APIs via the public Internet. In some implementations, listener includes heterogeneous instances responsible for the intake of content and content metadata from different cloud services 140” [0165] “the gathered content metadata is processed and/or normalized. In some instances, metadata includes structured data and organized into data sets and stored as lists, tuples, dictionaries, tables, and/or sets in metadata store 196, according to one implementation.”) and the determining of the database metadata table is the organizing and storing of the extracted and aggregated metadata as tables;
and determining, based on one or more database metadata rules, at least one portion of the database metadata table associated with personal information (PI) at least by ([0181] “Classification engine 127 evaluates the extracted content and content metadata according to the applicable content policies 181, content profiles 182, and content inspection rules 183.”, [0200] discloses content inspection rules which include defining string search patterns corresponding to specific types of PII, such as credit card numbers, [0227]-[0228] discloses content profiles which are defined by content inspection rules for detecting Personally-Identifiable Information (PII), such as credit card info, social security data, or driver’s license numbers.
Narayanaswamy fails to disclose “determining, based on a jurisdictional requirement and the portion of the database metadata table associated with PI, that a database of the plurality of databases comprises data responsive to a request; and sending a notification indicative of the data responsive to the request”
However, Upadhyay teaches the above limitations at least by ([0034] “This disclosure sets forth computer-implemented methods and apparatus for providing consent-based management of personal data, by providing the ability to separately store and manage personal data from other types of data (e.g., transactional data). In some embodiments, it may be possible to identify multiple types of consent for a given data type, so that a given data type may be processed in accordance with the specific consent(s) provided by a data subject for his or her personal data. In some embodiments, legal entities that govern the provided consents may be specified, so that, e.g., specific rules for managing personal data in a given jurisdiction can be applied to personal data obtained from data subjects in that jurisdiction. In certain embodiments, multiple rule sets may be applied to a given data type, reflecting the different consents and/or legal entities governing the processing and management of personal data having that data type.” [0108] “As depicted at 530, the data management system 515 runs the query against data set stored in the data repository in columnar format with at least one column marked as containing personal information as specified in meta-information provided for the data set. As illustrated, the data set may be stored in data set storage 525 in the data repository 520, and may be stored in columnar format with columns containing personal information marked.” [0109] “As depicted at 540, the data responsive to the query is received for analysis by the data management system 510.” [0112] “As depicted at 546, for the at least 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Upadhyay into the teaching of Narayanaswamy because the references similarly disclose data retrieval involving PII. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Narayanaswamy to further include the determining of data to respond to requests based on jurisdictions as in Upadhyay in order to the ensure that any legal requirements, such as those mandates by state, local, or federal government, are not violated by providing private data to unauthorized parties.
As per claim 2, claim 1 is incorporated, Narayanaswamy further discloses:
wherein the database metadata table comprises one or more of a plurality of data table names, a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions at least by ([0165 “the assembled metadata is stored in a semi-structured data format like a JSON (JavaScript Option Notation), BSON (Binary JSON), XML, Protobuf, Avro or Thrift object, which consists of string fields (or columns) and corresponding values of potentially different types like numbers, strings, arrays, objects, etc” and Fig. 13 
As per claim 3, claim 2 is incorporated, Narayanaswamy further discloses:
wherein the at least one portion of the database metadata table comprises one or more of a data table name of the plurality of data table names, a column name of the plurality of column names, a column attribute datatype of the plurality of column attribute datatypes, or a column description of the plurality of column descriptions associated with PI at least by ([0165 “the assembled metadata is stored in a semi-structured data format like a JSON (JavaScript Option Notation), BSON (Binary JSON), XML, Protobuf, Avro or Thrift object, which consists of string fields (or columns) and corresponding values of potentially different types like numbers, strings, arrays, objects, etc” and Fig. 13 which shows at least a column name of the plurality of column names, a column attribute datatype of the plurality of column attribute datatypes, and an a column 1304 associated with a description of “Sensitive: yes” (PI) for an object named Content File 871).
As per claim 6, claim 1 is incorporated, Narayanaswamy further discloses:
wherein the one or more database metadata rules comprise one or more character patterns indicative of PI at least by ([0200] discloses content inspection rules which include defining string search patterns corresponding to specific types of PII, such as credit card numbers, [0227]-[0228] discloses content profiles which are defined by content inspection rules for detecting 
Regarding claim 8, Narayanaswamy discloses:
A method comprising: receiving, by a computing device via a plurality of collectors, database metadata associated with a plurality of databases, wherein each collector of the plurality of collectors retrieves database metadata from at least one database of the plurality of databases at least by ([0136] “Independent Data Store: As used herein, a hosted service or a cloud service or a cloud application or a cloud storage provider or a cloud storage application or a cloud computing service (CCS) is referred to as an “independent data store”, and vice-versa.” [0163] “inspective analyzer 194 includes a data aggregator (omitted to improve clarity). Data aggregator includes listener capable of listening to streams and data flows originating at the cloud services 140 by connecting with their respective APIs via the public Internet. In some implementations, listener includes heterogeneous instances responsible for the intake of content and content metadata from different cloud services 140”) and the plurality of collectors are the heterogeneous instances of listeners while the database metadata associated with the plurality of databases is the content metadata from different cloud services;
generating based on aggregated database metadata, a database metadata table, wherein the aggregated database metadata comprises the database metadata associated with the plurality of databases at least by ([0163] “inspective analyzer 194 includes a data aggregator (omitted to improve clarity). content metadata from different cloud services 140” [0165] “the gathered content metadata is processed and/or normalized. In some instances, metadata includes structured data and functionality targets specific data constructs provided by the cloud services 140. Non-structured data, such as free text, can also be provided by, and targeted back to, the cloud services 140. Both structured and non-structured data are capable of being aggregated by the inspective analyzer 194. For instance, the assembled metadata is stored in a semi-structured data format” [0179] “After the object metadata is extracted, it is organized into data sets and stored as lists, tuples, dictionaries, tables, and/or sets in metadata store 196, according to one implementation.”) and the analyzer module is the inspective analyzer 194 which includes a data aggregator while the aggregated database metadata is the gathered/aggregated content metadata;
determining, based on one or more database metadata rules, a portion of the database metadata table associated with personal information (PI) at least by ([0181] “Classification engine 127 evaluates the extracted content and content metadata according to the applicable content policies 181, content profiles 182, and content inspection rules 183.” [0200] discloses content inspection rules which include defining string search patterns corresponding to specific types of PII, such as credit card numbers, [0227]-[0228] discloses 
Narayanaswamy fails to disclose “determining, based on a jurisdictional requirement and the portion of the database metadata table associated with PI, that a database of the plurality of databases comprises data responsive to a request; and sending a notification indicative of the data responsive to the request”
However, Upadhyay teaches the above limitations at least by ([0034] “This disclosure sets forth computer-implemented methods and apparatus for providing consent-based management of personal data, by providing the ability to separately store and manage personal data from other types of data (e.g., transactional data). In some embodiments, it may be possible to identify multiple types of consent for a given data type, so that a given data type may be processed in accordance with the specific consent(s) provided by a data subject for his or her personal data. In some embodiments, legal entities that govern the provided consents may be specified, so that, e.g., specific rules for managing personal data in a given jurisdiction can be applied to personal data obtained from data subjects in that jurisdiction. In certain embodiments, multiple rule sets may be applied to a given data type, reflecting the different consents and/or legal entities governing the processing and management of personal data having that data type.” [0108] “As depicted at 530, the data management system 515 runs 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Upadhyay into the teaching of Narayanaswamy because the references similarly disclose data retrieval involving PII. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Narayanaswamy to further include the determining of data to respond to requests based on jurisdictions as in Upadhyay in order to the ensure that any legal requirements, such as those mandates by state, local, or federal government, are not violated by providing private data to unauthorized parties.
As per claim 9, claim 8 is incorporated, Narayanaswamy further discloses:
wherein the database metadata table comprises one or more of a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions at least by ([0165 “the assembled metadata is stored in a semi-structured data format like a JSON (JavaScript Option Notation), BSON (Binary JSON), XML, Protobuf, Avro or Thrift object, which consists of string fields (or columns) and corresponding values of potentially different types like numbers, strings, arrays, objects, etc” and Fig. 13 which shows an example metadata table that comprises at least a plurality of column names and a plurality of column attribute datatypes).
As per claim 10, claim 8 is incorporated, Narayanaswamy further discloses:
wherein the at least one portion of the database metadata table comprises one or more of a column name of the plurality of column names, a column attribute datatype of the plurality of column attribute datatypes, or a column description of the plurality of column descriptions associated with PI at least by ([0165 “the assembled metadata is stored in a semi-structured data format like a JSON (JavaScript Option Notation), BSON (Binary JSON), XML, Protobuf, Avro or Thrift object, which consists of string fields (or columns) and corresponding values of potentially different types like numbers, strings, arrays, objects, etc” and Fig. 13 which shows at least a column name of the plurality of column names, a column attribute datatype of the plurality of column attribute datatypes, and an a column 1304 associated with a description of “Sensitive: yes” (PI) for an object named Content File 871).
As per claim 11, claim 8 is incorporated, Narayanaswamy further discloses:
wherein the plurality of databases comprises one or more database types, and wherein each collector of the plurality of collectors is associated with a database type of one or more database types at least by ([0163] details the aggregating data by heterogeneous instances of listeners, [0171] “Because metadata analyzed by inspective analyzer 194 are not homogenous (e.g., there are many different sources in many different formats), certain implementations employ at least one metadata parser per cloud service, and in some cases more than one.”) and the different sources/cloud services are in many different formats which are each associated with a different parser which analyzes the incoming metadata from the heterogeneous listeners as mentioned in [0163].
As per claim 12, claim 8 is incorporated, Narayanaswamy further discloses:
wherein generating the database metadata table comprises: aggregating the database metadata associated with the plurality of databases; and generating based on the aggregated database metadata, the database metadata table at least by ([0165] “the gathered content metadata is processed and/or normalized. In some instances, metadata includes structured data and functionality targets specific data constructs provided by the cloud services 140. Non-structured data, such as free text, can also be provided by, and targeted back to, the cloud services 140. Both structured and non-structured data are capable of being aggregated by the inspective analyzer 194. For instance, the assembled metadata is stored in a semi-structured data format” [0179] “After the object metadata is extracted, it is organized into data sets and stored as lists, tables, and/or sets in metadata store 196, according to one implementation.”).

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (US 2017/0264619) in view of Upadhyay (US 2020/0117824) and further in view of Barday (US 2019/0179799).
As per claim 4, claim 1 is incorporated, Narayanaswamy, Upadhyay fail to disclose “wherein determining that the database of the plurality of databases comprises data responsive to the request comprises: determining, based on a jurisdiction associated with a requesting party indicated by the request, the jurisdictional requirement”
However, Barday teaches the above limitations at least by ([0314] “when executing the DSAR Processing via Local Storage Node Module 4700, the system begins, at Step 4710, by receiving a data subject access request associated with a data subject.” [0316] “Continuing to Step 4720, the system is configured to identify a suitable local storage node based at least in part on the request and/or the data subject. For example, the system may be configured to identify the suitable local storage node (e.g., suitable one or more local storage nodes) based at least in part on: (1) a jurisdiction in which the data subject resides; (2) a country in which the data subject resides; (3) a jurisdiction from which the data subject made the request”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the  Barday into the teaching of Upadhyay, Narayanaswamy because the references similarly disclose data retrieval involving PII. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the processing of requests for private data based on the jurisdiction of the subject that made the request so that the system ensures that any legal requirements, such as those mandates by state, local, or federal government, are not violated by providing private data to unauthorized parties.
As per claim 13, claim 8 is incorporated, Narayanaswamy, Upadhyay fail to disclose “wherein determining that the database of the plurality of databases comprises data responsive to the request comprises: determining, based on a jurisdiction associated with a requesting party indicated by the request, the jurisdictional requirement”
However, Barday teaches the above limitations at least by ([0314] “when executing the DSAR Processing via Local Storage Node Module 4700, the system begins, at Step 4710, by receiving a data subject access request associated with a data subject.” [0316] “Continuing to Step 4720, the system is configured to identify a suitable local storage node based at least in part on the request and/or the data subject. For example, the system may be configured to identify the suitable local storage node (e.g., suitable one or more local storage nodes) based at least in part on: (1) a jurisdiction in which the data subject resides; (2) a country in which the data subject resides; (3) a jurisdiction from which the data subject made the request”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Barday into the teaching of Upadhyay, Narayanaswamy because the references similarly disclose data retrieval involving PII. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the processing of requests for private data based on the jurisdiction of the subject that made the request so that the system ensures that any legal requirements, such as those mandates by state, local, or federal government, are not violated by providing private data to unauthorized parties.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (US 2017/0264619) in view of Upadhyay (US 2020/0117824) and further in view of Enuka (US 2020/0050966).
As per claim 5, claim 1 is incorporated, Narayanaswamy, Upadhyay fail to disclose “wherein determining the database metadata for the plurality of databases comprises: establishing, by each of a plurality of collectors, a communication session with at least one database of the plurality of databases, wherein each collector of the plurality of collectors is associated with a database; and receiving, by each collector of the plurality of collectors, the database metadata for the at least one database of the plurality of databases”
However, Enuka teaches the above limitations at least by ([0053] “As discussed above, as potential personal information is found in a data source, the system may add the finding to a personal information findings file along with any 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Enuka into the teaching of Narayanaswamy, Upadhyay because the references similarly disclose data retrieval involving PII. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the database-specific scanners as in Enuka in order to allow the system to quickly ingest and understand data from many different databases in various different formats.

Claims 7, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (US 2017/0264619) in view of Upadhyay (US 2020/0117824) and further in view of Joshi (US 2020/0125746).
As per claim 7, claim 6 is incorporated, Narayanaswamy, Upadhyay fails to disclose “wherein generating the at least one portion of the database metadata table associated with PI comprises: determining at least one portion of the database metadata table that comprises one or more of a column name, a column attribute datatype, or a column description that matches the one or more character patterns”
However, Joshi teaches the above limitations at least by ([0060] “Sensitive data may include, but is not limited to, personal credit information (PCI), personal identifying information (PII), personal health information (PHI), trade secrets, and/or other confidential information.” [0070] “a regex is a string or other sequence of characters that defines a pattern for which to search. In the present context, regexes may define predefined and/or learned patterns that are indicative of sensitive data” [0090] “SDDE 106 is configured analyze table-level contexts to determine whether table objects are likely storing sensitive information. SDDE 106 may analyze contextual information within a table by classifying columns based on regex matches within the column. For example, a given column may include values and/or metadata that match regex patterns indicative of credit card information. Based on the match, SDDE 106 may classify the column as potentially storing PCI data.”) and the character patterns are the regex patterns that are matched to.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Joshi into the teaching of Narayanaswamy, Upadhyay because the references similarly disclose data retrieval involving PII. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the matching of stored metadata 
As per claim 14, claim 8 is incorporated, Narayanaswamy, Upadhyay fail to disclose “wherein determining the at least one portion of the database metadata table associated with PI comprises: determining at least one portion of the database metadata table that comprises one or more of a column name, a column attribute datatype, or a column description that matches the one or more character patterns indicative of PI”
However, Joshi teaches the above limitations at least by ([0060] “Sensitive data may include, but is not limited to, personal credit information (PCI), personal identifying information (PII), personal health information (PHI), trade secrets, and/or other confidential information.” [0070] “a regex is a string or other sequence of characters that defines a pattern for which to search. In the present context, regexes may define predefined and/or learned patterns that are indicative of sensitive data” [0090] “SDDE 106 is configured analyze table-level contexts to determine whether table objects are likely storing sensitive information. SDDE 106 may analyze contextual information within a table by classifying columns based on regex matches within the column. For example, a given column may include values and/or metadata that match regex patterns indicative of credit card information. Based on the match, SDDE 106 may classify the column as potentially storing PCI data.”) and the character patterns are the regex patterns that are matched to.
 prior to the effective filing date of the claimed invention to incorporate the teaching of Joshi into the teaching of Narayanaswamy, Upadhyay because the references similarly disclose data retrieval involving PII. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the matching of stored metadata table data to input character patterns as in Joshi in order to identify PII within the data.
Regarding claim 15, Narayanaswamy discloses:
A method comprising: receiving, by a computing device in communication with at least one database, database metadata for the at least one database at least by ([0136] “Independent Data Store: As used herein, a hosted service or a cloud service or a cloud application or a cloud storage provider or a cloud storage application or a cloud computing service (CCS) is referred to as an “independent data store”, and vice-versa.” [0163] “inspective analyzer 194 includes a data aggregator (omitted to improve clarity). Data aggregator includes listener capable of listening to streams and data flows originating at the cloud services 140 by connecting with their respective APIs via the public Internet. In some implementations, listener includes heterogeneous instances responsible for the intake of content and content metadata from different cloud services 140”) and the database metadata associated for a plurality of databases is the content metadata from different cloud services;
generating, based on the database metadata, a database metadata table comprising one or more of a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions associated with the at least one database at least by ([0163] “inspective analyzer 194 includes a data aggregator (omitted to improve clarity). Data aggregator includes listener capable of listening to streams and data flows originating at the cloud services 140 by connecting with their respective APIs via the public Internet. In some implementations, listener includes heterogeneous instances responsible for the intake of content and content metadata from different cloud services 140” [0165] “the gathered content metadata is processed and/or normalized. In some instances, metadata includes structured data and functionality targets specific data constructs provided by the cloud services 140. Non-structured data, such as free text, can also be provided by, and targeted back to, the cloud services 140. Both structured and non-structured data are capable of being aggregated by the inspective analyzer 194. For instance, the assembled metadata is stored in a semi-structured data format like a JSON (JavaScript Option Notation), BSON (Binary JSON), XML, Protobuf, Avro or Thrift object, which consists of string fields (or columns) and corresponding values of potentially different types like numbers, strings, arrays, objects, etc” and Fig. 13 which shows an example metadata table that comprises at least a plurality of column names and a plurality of column attribute datatypes”, [0179] “After the object metadata is extracted, it is organized into data sets and stored as lists, tuples, dictionaries, tables, and/or sets in metadata store 196, according to one 
Narayanaswamy fails to disclose “and determining, based on one or more character patterns, at least one column name of the plurality of column names, at least one column attribute datatype of the plurality of column attribute datatypes, or at least one column description of the plurality of column descriptions associated with personal information (PI); determining, based on a jurisdictional requirement and the portion of the database metadata table associated with PI, that a database of the plurality of databases comprises data responsive to a request; and sending a notification indicative of the data responsive to the request”
However, Upadhyay teaches the following limitations, determining, based on a jurisdictional requirement and the portion of the database metadata table associated with PI, that a database of the plurality of databases comprises data responsive to a request; and sending a notification indicative of the data responsive to the request at least by ([0034] “This disclosure sets forth computer-implemented methods and apparatus for providing consent-based management of personal data, by providing the ability to separately store and manage personal data from other types of data (e.g., transactional data). In some embodiments, it may be possible specific rules for managing personal data in a given jurisdiction can be applied to personal data obtained from data subjects in that jurisdiction. In certain embodiments, multiple rule sets may be applied to a given data type, reflecting the different consents and/or legal entities governing the processing and management of personal data having that data type.” [0108] “As depicted at 530, the data management system 515 runs the query against data set stored in the data repository in columnar format with at least one column marked as containing personal information as specified in meta-information provided for the data set. As illustrated, the data set may be stored in data set storage 525 in the data repository 520, and may be stored in columnar format with columns containing personal information marked.” [0109] “As depicted at 540, the data responsive to the query is received for analysis by the data management system 510.” [0112] “As depicted at 546, for the at least one marked column, a query result is provided that includes only data field(s) for which there is a valid consent. This may include providing a plurality of data fields if there are multiple marked columns for which valid consent has been provided” [0113] “As depicted at 550, a query result is returned to the one or more users 502 containing only personal information from data fields for which there is a valid consent.”) and the notification is the query result returned to the users.
 prior to the effective filing date of the claimed invention to incorporate the teaching of Upadhyay into the teaching of Narayanaswamy because the references similarly disclose data retrieval involving PII. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Narayanaswamy to further include the determining of data to respond to requests based on jurisdictions as in Upadhyay in order to the ensure that any legal requirements, such as those mandates by state, local, or federal government, are not violated by providing private data to unauthorized parties.
Narayanaswamy, Upadhyay fail to disclose “and determining, based on one or more character patterns, at least one column name of the plurality of column names, at least one column attribute datatype of the plurality of column attribute datatypes, or at least one column description of the plurality of column descriptions associated with personal information (PI)”
However, Joshi teaches the above limitations at least by ([0060] “Sensitive data may include, but is not limited to, personal credit information (PCI), personal identifying information (PII), personal health information (PHI), trade secrets, and/or other confidential information.” [0070] “a regex is a string or other sequence of characters that defines a pattern for which to search. In the present context, regexes may define predefined and/or learned patterns that are indicative of sensitive data” [0090] “SDDE 106 is configured analyze table-level contexts to determine whether table objects are likely storing sensitive information. SDDE 106 may analyze contextual information within a table by regex patterns indicative of credit card information. Based on the match, SDDE 106 may classify the column as potentially storing PCI data.”) and the character patterns are the regex patterns that are matched to.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Joshi into the teaching of Narayanaswamy, Upadhyay because the references similarly disclose data retrieval involving PII. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of reference to further include the matching of stored metadata table data to input character patterns as in Joshi in order to identify PII within the data and be able to responsibly process it.
As per claim 16, claim 15 is incorporated, Narayanaswamy further discloses:
wherein the one or more character patterns are indicative of PI at least by ([0200] discloses content inspection rules which include defining string search patterns corresponding to specific types of PII, such as credit card numbers, [0227]-[0228] discloses content profiles which are defined by content inspection rules for detecting Personally-Identifiable Information (PII), such as credit card info, social security data, or driver’s license numbers.).
As per claim 17, claim 16 is incorporated, Joshi further discloses:
wherein the at least one column name, the at least one column attribute datatype, or the at least one column description matches the one or more character patterns at least by ([0090] “SDDE 106 is configured analyze table-level contexts to determine whether table objects are likely storing sensitive information. SDDE 106 may analyze contextual information within a table by classifying columns based on regex matches within the column. For example, a given column may include values and/or metadata that match regex patterns indicative of credit card information. Based on the match, SDDE 106 may classify the column as potentially storing PCI data.”).
As per claim 18, claim 15 is incorporated, Narayanaswamy further discloses:
wherein the at least one database is associated with a first database type at least by ([0171] “Because metadata analyzed by inspective analyzer 194 are not homogenous (e.g., there are many different sources in many different formats), certain implementations employ at least one metadata parser per cloud service, and in some cases more than one.”).

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (US 2017/0264619) in view of Upadhyay (US 2020/0117824) and Joshi (US 2020/0125746) and further in view of Enuka (US 2020/0050966).
As per claim 19, claim 15 is incorporated, Narayanaswamy, Upadhyay, Joshi fail to disclose “wherein receiving the database metadata for the at least one database comprises: establishing, by at least one collector associated with the computing device, a communication session with the at least one database, wherein the least one collector is configured to communicate with databases associated with a first database type”
Enuka teaches the above limitations at least by ([0053] “As discussed above, as potential personal information is found in a data source, the system may add the finding to a personal information findings file along with any relevant metadata. Accordingly, the personal information findings file may comprise any number of personal information findings and metadata associated with such findings.” [0189]-[0193] discloses the connecting and scanning of each type of scanner (collector) of a plurality of scanners to each type of data source, [0194] “Generally, the system may be configured to scan multiple data sources of multiple types (e.g. Hadoop Server 1, Hadoop Server 2, Fileshare 1, Fileshare 2 and so on). In one embodiment, each type of data source may be scanned by a scanner 1350 specifically adapted to scan that type of data source.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Enuka into the teaching of Narayanaswamy, Upadhyay, Joshi because the references similarly disclose data retrieval involving PII. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the database-specific scanners as in Enuka in order to allow the system to quickly ingest and understand data from many different databases in various different formats.
As per claim 20, claim 19 is incorporated, Enuka further discloses:
further comprising: receiving, by the at least one collector, the database metadata for the at least one database at least by ([0053] “As discussed above, as potential personal information is found in a data source, the system .

Response to Arguments
The following is in response to the amendment filed on 12/16/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pgs. 8-9, applicant argues that the claims are not directed to an abstract idea and that they do not recite a mental process.
In response to the preceding argument, examiner respectfully submits that, in claim 1, the limitations of determining, …, database metadata for a plurality of databases; generating a database metadata table comprising the database metadata for each database of the plurality of databases; determining, based on one or more database metadata rules, a portion of the database metadata table associated with personal information (PI); determining, based on a jurisdictional requirement and the portion of the database metadata table associated with PI, that a database of the plurality of databases comprises data responsive to a request; and sending a notification indicative of the data responsive to the request, as drafted, are processes 
Regarding 35 USC 101, on pg. 9, applicant argues that a person cannot determine which portion of a database metadata table are associated with PI or determining, based on a jurisdictional requirement and the portion of the database metadata table associated with PI, that a database of the plurality of database comprises data responsive to a request.
In response to the preceding argument, examiner respectfully submits that, but for the “by a computing device” language, the “determining”, “generating”, and “determining” steps encompass the user, observing displayed data/metadata of databases and mentally determining database metadata for the plurality of databases, mentally determining and writing down, using a pen an piece of paper, the observed and determined metadata within a table structure, and mentally judging if data within the table contains personal information and to what jurisdiction each of the data corresponds to and whether it is responsive to a query.
Regarding 35 USC 101, on pg. 9, applicant argues that “the fact the claims recite elements that are associated with allegedly interpersonal actives does not mean the claims are directed to a mental process”; the applicant further suggests that using the examiner’s logic, any receiving, determining, generating, selecting, comparing or identifying step recited in a method claim where computer processing and data management is involved would be patent-ineligible.
In response to the preceding argument, examiner respectfully submits that the examiner’s office action does not mention that “the claims recite elements that are 
Regarding 35 USC 101, on pg. 10, applicant argues that the present claims are analogous to example 38 and the Subject Matter Eligibility guidance.
In response to the preceding argument, examiner respectfully submits that the instant claims are not directed to similar inventions. That is, the instant claims do not similarly recite “initializing a model…”, “generating a normally distributed random value…”, “simulating a first digital representation”, or the like. Further, example 38 does not mention or even suggest that claims in which an action is taken relative to the generation of an item based on provided data would be patent-eligible. This appears to be an over-generalized interpretation of the claim in the example.
Regarding 35 USC 101, on pgs. 10-11, applicant argues that the examiner has oversimplified the claimed invention and not considered the concrete limitations recited by the claims.
In response to the preceding argument, examiner respectfully submits that the examiner referred to the limitations by the first word in the limitation and in quotations to 
Regarding 35 USC 101, on pgs. 11-12, applicant argues that the claims are patent-eligible because they provide an improvement to the technology.
In response to the preceding argument, examiner respectfully submits that the applicant has not recited “implementing legislative privacy rules” within the claims. Therefore, the claimed invention would not necessarily provide the alleged improvement, as suggested by the applicant.
Regarding 35 USC 101, on pgs. 12-13, applicant argues that the claimed invention solves a problem and that the computing device provides a technological solution to a technical problem.
In response to the preceding argument, examiner respectfully submits that the citations from the instant specification disclose the locating of data associated with PI, aggregating of database metadata, and applying metadata rules to a database metadata table. The claims do not recite applying metadata rules to a database, as is disclosed in the paragraphs provided by the applicant. That is, at least claim 1 only recites “determining, based on one or more database metadata rules, a portion of the database metadata table associated with personal information (PI)”. Therefore, it is not clear how the claimed invention would provide the alleged solution the problem, as identified by the applicant. Rather, the limitations, as claimed, are directed to mental 
	
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169